Per Curiam:

Petitioners’ application for a writ of habeas corpus ordered filed without deposit for costs.
Petitioners’ application to appoint counsel to represent them denied.
Petitioners’ application for writ of habeas corpus read, considered and denied on the ground that the matters of which they complain, if given the largest credence, could only have been brought before this court on appeal from the judgment and sentence imposed on their pleas of guilty in the district court of Jefferson county on November 30, 1937, as shown by the record appended to their application herein.
Application for the writ is denied and dismissed.